DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 15 (figures 22a-22b and 28; claims 21-24) in the reply filed on 02/11/21 is acknowledged. In a brief interview with the applicant representative Robert Esposito on 02/22/21; the applicants clarified that claims 21-24 was a mistake and are that they are now claiming claims 5-8 and are still electing species 15 (figures 22a-22b and 28) to be examined.
This application is in condition for allowance except for the presence of claims 1-4 directed to species 14 non-elected without traverse.  Accordingly, claims 1-4 have been cancelled.
EXAMINER’S AMENDMENT
Please amend the following claims as noted below: 
Cancel claims 1-4.

Allowable Subject Matter
1.	Claims 5-8 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a gap is formed between two of the iron cores facing against each other and a gap-facing surface of one 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 6-8 are allowed because each claim is directly or indirectly dependent of independent claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 form.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837